                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ENCHANTED ACRES FARM, INC.                   CIVIL ACTION

                   v.                        NO. 19-2213

NATURE'S ONE LLC


                                       ORDER
      AND NOW, this 1st day of August 2019, upon considering Defendant's Motion to

dismiss (ECF Doc. No. 12), Plaintiffs Response (ECF Doc. No. 13), and for reasons in the

accompanying Memorandum, it is ORDERED Defendant's Motion to dismiss (ECF Doc. No.

12) is GRANTED and the amended Complaint (ECF Doc. No. 3) is dismissed without prejudice

to Plaintiff filing an amended Complaint on or before August 22, 2019 consistent with the

accompanying Memorandum under Fed. R. Civ. P. 11.
